Title: Enclosure: Thomas Jefferson’s Catalogue of Books on Agriculture, [ca. 3 March 1817]
From: Jefferson, Thomas
To: 


            
              ca. 3 Mar. 1817
            
            
              
                 
                Geoponica Bassi. Niclasii. Lipsiae. 1781. Gr. Lat. 2. v. 8vo
              
              
                
                Owen’s translation of the Geoponics. Eng. 2. v. 8vo
              
              
                
                Scriptores rei rusticae veteres. [Cato, Varro, Columella, Palladius.] the edition published at Leipsic by Schneider about 1790–9. 8vo
              
              
                
                Oeconomie rurale de Saboureux. 6. v. 8vo [a transln of Cato, Varro, Columella, Palladius]
              
              
                
                Dickson’s Husbandry of the antients. 2. v. 8vo
              
              
                
                
              
              
                
                Dizzionario d’Agricultura dal Ronconi. 2. v. 8vo
              
              
                
                L’Agricoltore del Trinci. 2. v. 12mo or 1. v. 8vo
              
              
                
                Reflexions sur l’agriculture de Naples par Tupputi. 8vo
              
              
                
                Corso di Agricultura dal Proposito Lastri. 5. v. 12mo
              
              
                
                Istruzzione elementari di Agricultura, del Fabbroni. 8vo
              
              
                
                Della Coltivazione degli Ulivi del Vettori, é degli Agrumi. 8vo
              
              
                
                
              
              
                
                Theatre d’agriculture de De Serres. 2. v. 4to the late edition with modern learned notes
              
              
                
                Duhamel’s husbandry.
              
              
                
                Rozier. there is a body of French husbandry published by the Abbé Rozier and others, of high reputation, in 10. or 12. vols 4to title not recollected.
              
              
                
                Traité de la Vigne de Bidet et Duhamel. 2. v. 12mo
              
              
                
                Maupin sur la vigne. 8vo
              
              
                
                Traité sur la vigne, par Chaptal, Rozier, Parmentier et Dussieux. 2. v. 8vo
              
              
                
                Lasteyrie du Cotonnier et de sa culture. 8vo
              
              
                
                Daubenton’s advice to shepherds. 8vo [translated & published in Boston]
              
              
                
                Lasteyrie sure les betes à laine d’Espagne. 8vo
              
              
                
                
              
              
                
                Home’s principles of agriculture and vegetation. 8vo
              
              
                
                Mills’s chemical elements of agriculture. 12mo
              
              
                
                Kirwan on manures. 12mo
              
              
                
                Hale’s statical essays. 2. v. 8vo
              
              
                
                Tull’s horse-hoeing husbandry 8vo
              
              
                
                Evelyn’s Terra. by Hunter. 4to
              
              
                
                Hale’s body of husbandry 4. v. 8vo
              
              
                
                Home’ gentleman farmer. 8vo
              
              
                
                Young’s rural economy. 8vo
                }
                Young’s Annals of agriculture and many other works, written merely for money, are scarcely worth buying. those here named contain whatever of his is worth having
              
              
                
                Young’s farmer’s guide. 8vo
              
              
                
                Young’s experimental agriculture. 3. v. 8vo
              
              
                
                Young’s travels in France.
              
              
                
                Brown’s rural affairs.
              
              
                
                the Rural Socrates.
              
              
                
                
              
              
                
                Boardley’s Essays and Notes on husbandry 8vo
              
              
                
                Taylor’s Arator. 12mo
              
              
                
                Peters’s agricultural enquiries on Gypsum. 8vo
              
              
                
                Livingston’s essay on sheep. 8vo
              
              
                
                Memoirs of the Philadelphia agricultural society 2. v. 8vo
              
              
                
                Transactions of the agricultural society of N. York, 4to
              
              
                
                [there are some good works published in the Eastern states. titles unknown.]
              
              
                
                
              
              
                
                Millar’s gardener’s dictionary. fol.
              
              
                
                Millar’s gardener’s Calendar. 8vo
              
              
                
                Abercrombie’s gardener’s pocket dictionary. 3. v. 12mo
              
              
                
                Every man his own gardener. by Mawe. 12mo
              
              
                
                McMahon’s American gardener’s Calendar 8vo [Philadelphia.]
              
              
                
                American gardener by Gardiner & Hepburn. 12mo [Washington]
              
              
                
                a Treatise on gardening by John Randolph. 16o [Richmond]
              
              
                
                Culture de la grosse Asperge de Hollande par Filassier 12mo
              
              
                
                De la Brosse de la culture  du figuier. 12mo
              
              
                
                Langley’s Pomona. fol.
              
              
                
                Knight on the apple and pear, on cyder and perry. 12mo
              
              
                
                Forsyth on the culture and management of fruit trees. 8vo
              
              
                
                Evelyn’s Sylva.
              
              
                
                Traité sur les Abeilles par della Rocca. 3. v. 8vo
              
            
          